PER CURIAM.
This is an appeal from a non-final order. We do not have jurisdiction. National Lake Developments, Inc. v. Lake Tippecanoe Owners Association, Inc., 417 So.2d 655 (Fla.1982).
We decline to treat the matter as a petition for common law certiorari. Shapiro v. Shapiro, 432 So.2d 739 (Fla. 4th DCA 1983); Malone v. Costin, 410 So.2d 569 (fla. 1st DCA 1982); Powell v. Wingard, 402 So.2d 532 (Fla. 5th DCA 1979); and Chalfonte Development Corp. v. Beaudoin, 370 So.2d 58 (Fla. 4th DCA 1979).
Appeal dismissed.
ANSTEAD, C.J., and LETTS and WALDEN, JJ., concur.